DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 12/30/2021 has been received and entered into record and considered. 
The following information provided in the amendment affects the instant application:
Claims 13-14 have been cancelled. 
Claims 1-12, 15-21 are pending. 
Currently, claims 1-12, 15 and 21 are under examination.  Claims 16-20 are withdrawn from further consideration. 

4.	The rejection on judicial exception over 35 USC 101 is withdrawn in part (see below).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to monitoring immune status of a subject without significantly more. The claim(s) recite(s) 12, 15 and 21. 

Examiner would not repeat the case law and guidelines of Judicial Exception analysis which has been addressed in the previous office actions. The following analysis is focused on the amendment of claims 12, 15 and 21.



It is noted that, claim 1 now only directs to measure sBCMA polypeptide from the above subject and no correlation to any specific nature phenomena. However, the features recited in claim 12, 15 and 21 trigger law of nature.
Claim 12, the comparison of the first and second amount of sBCMA in the subject, i.e. greater amount in the second measurement comparing to the first measurement, indicates a poor prognosis of impaired immune status.
Claim 15, the comparison of the first and second amount of sBCMA in the subject, i.e. greater amount in the second measurement comparing to the first measurement, indicates a high risk or suffering from an infection or an immunodeficiency disease. 
Claim 12, the comparison of the first and second amount of sBCMA in the subject, i.e. greater amount in the second measurement comparing to the first measurement, indicates the subject is responding to treatment.

The above three scenarios fall into the law of nature, i.e. correlating to the nature sBCMA.  Therefore these claims present no significant more to the law of nature under judicial exception. 

Applicants’ argument on claims 1, 10-12 and 14 is moot because no rejection under judicial exception. Applicants did not address the law of nature, i.e. correlation, and amendment the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, it is noted that the preamble is directed to monitor immune status of a subject. However, the sample collecting time is not indicated or specified. Under broadest reasonable interpretation, steps (a)-(d), can be considered detecting the two samples, i.e. duplicates, at the same time. If this is the case, the purported aim, i.e. monitoring immune status, cannot be fulfilled since the two samples actually obtained at the same time. Please clarify. 

With regard to claim 21, “the subject is responding to treatment” lacks antecedent basis since there is no indication in the main claim 1 that the subjects have been treated.  Please clarify. 

5. 	The rejection on Claims 1-7, 9-11, 14-15, and 21 over abbreviation of sBCMA is withdrawn due to amendment. 

6.	The rejection on Claims 9-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to amendment. 

7.	The rejection on Claims 1, 14, 15 and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn because of the amendment. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggest the instant invention by measuring the sBCMA polypeptide from the biological sample, i.e. bone marrow mononuclear cells or peripheral blood mononuclear cells of a subjects having diseases selected from the group consisting of XLA, CVID, deficiency of IgA, IgM or IgG or hyper IgM syndrome. The closest prior art is the reference of Jin (International J Mol. Med.  2008 21:233-238) where Jin detected BCMA DNA variants from CVID patients’ whole blood (See Abstract; Materials and Methods; Table III). The distinguished features in the present invention is the soluble BCMA (not DNA) in the bone marrow mononuclear cells or peripheral blood mononuclear cells. 

8.	No claim is allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641